 In the Matter of FOX-COFFEY-EDGE MILLINERY Co., INC.andUNITEDHATTERS, CAP AND MILLINERY WORKERS' INTERNATIONAL UNION,LOCAL 57Cases Nos. C-783 and R-767.-Decided February 21, 1940MillineryManufacturing Industry-Interference,Restraint,and Coercion:posting anti-union bulletin ; expressed opposition to labor organization ; persuad-ing employees to refrain from joining union ; anti-union petition, circulationamong employees ; membership and participation in association of employersengaged in blacklisting discharged union members; charges of, by participationin activities of two employers' associations dismissed because of insufficientevidence ; ordered to cease and desist from blacklisting union members-Dis-crhnination,:discharges : for union membership and activity ; to discourage mem-bership inunion-Retnstatemvnt Ordered-Back Pay:awarded : from date ofdischarge to date of reinstatement or offer of reinstatement-CollectiveBargain-ing:charges of refusal to bargain collectively dismissed, upon failure of proofofmajority representation-InvestigationofRepresentatives:controversy con-cerning representation of employees: controversy concerning appropriate unit;employer disputes claim of majority representation-UnitAppropriate for Col-lectiveBargaining:allproduction employees, including blockers, cutters (byhand and machine), operators, trimmers, makers, part-time designers who arealso engagedin production work, the women who work on hat blocks,,and theassistantcutters, excluding foremen and floorladies, full-time designers, errandgirls, order fillers, ticketers, salesgirls, the shipping department, the office em-ployees, andinspectors-Representatives:proof of majority representation foundinsufficient-ElectionOrdered:election to be conducted at such time as theBoard shall in the future direct.Mr. Warren WoodsandMr. L. N. D. Wells, Jr.,for the Board.Wilson, Ogden & Reichmnan, by Mr. George O. Wilson,of Dallas,Tex., for the respondent.Mr. Jim Guthrie,of Dallas, Tex., for the Union.Mr. Howard S. Friedman,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 22, 1937, and August 20, 1937, United Hatters, Cap andMillineryWorkers' International Union, Local 57, herein called the20 N. L.R. B., No. 66.637 638DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, filed charges with the Regional Director for the SixteenthRegion (Fort Worth, Texas) charging that the Fox-Coffey-EdgeMillinery Company, Inc.,' Dallas, Texas, herein called ..the respond-ent, had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On August 17, 1937, a petition was filed with the said RegionalDirector by United Hatters, Cap and MillineryWorkers' Inter-nationalUnion, herein called the International Union, on behalfof the Union, alleging that a question affecting commerce had arisenconcerning the representation of employees.of the respondent, andrequesting an investigation and certification of representatives, pur-suant to Section 9 (c) of the Act. On September 11, 1937, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation of the question concerningrepresentation and authorized the Regional Director to conduct itand to provide for an appropriate hearing on due notice.At thesame time the Board, acting pursuant to Article III, Section 10(c) (2), and Article II, Section 37 (b), of said National Labor Rela-tionsBoard Rules and Regulations, ordered the cases against therespondent consolidated for purposes of hearing with certain othercases involving other millinery manufacturers in Dallas, Texas.2Upon the charges, the Board, on September 18, 1937, by Edwin A.Elliott,Regional Director for the Sixteenth Region, duly issued itscomplaint alleging that the respondent had engaged in and was engag-ing in unfair labor practices within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the Act. The complaint andaccompanying notice of hearing thereon and on the petition were dulyserved upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged,in substance, (1) that the respondent discharged and refused to rein-stateMingo Scott, O. L. Cantrell, Mrs. Theda Sledge, Miss MossieCrofford, Mrs. Naomi Courtlier, Mrs. Billie Roberts, and Miss MildredCrofford, because of their membership in the Union, thereby discrimi-nating against them in regard to hire and tenure of employment anddiscouraging membership in the Union; (2) that the respondent on1The respondent was incorrectly designated in the complaint and in the pleadings asFox-Coffey-Edge Millinery Co., Inc., and as Fox-Coffey-Edge Co.aThe following cases were included in the Order of Consolidation:GoldsteinHatManufacturingCompany, XVI-C-77 and XVI-R-51 (R-.349) ; M. Bierner&Son,XVI-C-122(C-767) ;Em-Bee Hat Mfg.Co.,Inc.,XVI-C-74 ;Block-Friedman Company,XVI-C-76 (C-766) ;and Gold-Claire Hat Manufacturing Company, XVI-C-149.Separatedisposition was made of each of these cases. FOX-COFFE`Y-EDGE MILLINERY COMPANY, INC.639August 12, 1937, and thereafter refused to bargain collectively withtheUnion as the exclusive representative of the employees of therespondent within an appropriate unit although the Union had beendesignated as their representative by a majority of such employees;and (3) that the respondent by the above acts, by inducing certainpersons in the city of Dallas, Texas, to interfere with, restrain, andcoerce its employees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, by participating in the activities of certain organi-zations in Dallas in the preparation and dissemination of anti-unionpropaganda, and by other specified acts, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On September 27, 1937, the respondent filed a motion to dismiss thecomplaint on the grounds, (1) that the Board was without jurisdiction,and (2) that the complaint was not in accordance with the charges andtherefore not in conformity with the provisions of the Act nor filedin accordance with National Labor Relations Board Rules and Regu-lations-Series 1, as amended.The Trial Examiner made no rulingon this motion at the hearing but subsequently denied it in his Inter-mediate Report.His ruling is hereby affirmed .3Subject to the reser-vation of its rights on the motion to dismiss, the respondent, on Sep-tember- 27, 1937, filed in answer to the complaint in which it deniedthat the Act was applicable to it on the ground that its business didnot come within the terms "commerce" and "affecting commerce" asdefined in the Act, denied the commission of any unfair labor practices,and pleaded affirmatively that it had discharged the employees named3 One ground assigned in the motion to dismiss,namely, that the complaint was notin accordance with the charges,was stated in general language and did not specifyinwhat respect the complaint differed from the charge. It is apparent,however, fromthe respondent'sobjections to the introduction of evidence during the course of thehearing that the respondent was referring in part to the allegations of paragraphs 13, 14,and 15 of the complaint concerning the respondent's participation through the DallasMillinery Council, the Dallas Chamber of Commerce,and the Dallas Open Shop Associa-tion in concerted activities to interfere with,restrain,and coerce its employees in theexercise of their rights guaranteed by Section 7 of the Act.The respondent'smotionand subsequent objections to certain evidence are apparently based upon the theory thatthe complaint and the proof introduced thereon are strictly limited to matters specificallyset forth in the charges.In this the respondent is in error.The function of the chargeis to call the attention of the Board to the fact that certain unfair labor practices arealleged to have been committed.It is not essential that the charge describe the allegedunfair labor practices with the same particularity as the complaint.The issues in thecase are based upon the allegations of the complaint rather than those of the charges.Matter of Lone Star Bag and Bagging CompanyandTextileWorkers Organizing Com-mittee,8 N.L. It. B. 244.The complaint in the instant case sets forth clearly the allega-tions under consideration.The respondent made no claim at the hearing that it wasunable to meet these issues nor did it make any motion to make the pleadings morespecific.By its answer it indicated that it wasfully awareof the issues raised byparagraphs 13, 14, and 15 of the complaint and was prepared to meet these allegations.Under the circumstances the respondent was in no way prejudiced in its defense bythe fact that the charges were not amended at the hearing to include these matters.See also N.L. R. B. v.National LicoriceCo., 104 F.(2d) 655(C.C.A. 2),enforcingas modifiedMatter of National Licorice CompanyandBakery and Confectionery WorkersInternationalUnion of America, Local Union 405, Greater New York and Vicinity,7 N. L. It. B. 537, cert. granted October 9, 1939. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the complaint for the reason that their work was unsatisfactory.On the same day the respondent also filed an answer to the petitionin the representation case in which it denied the allegations set forththerein.Pursuant'to notice,a hearing on the consolidated cases involvingthis respondent was held in Dallas,Texas, on September 30, October1, 2, 4-9, 11-13, and November 16, 1937, beforeWilliamH. Griffin 4 theTrial Examiner duly designatedby theBoard.The Board, the re-spondent,and the Union were represented by counsel and all partici-pated in the hearing.Full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing upon theissues was afforded to all parties.At the commencement of the hear-ing on September 30, 1937, thecharges andpleadings in each of theconsolidated cases were introduced in evidence.5George O. Wilson andEmil Corenbleth appeared on behalf of the various respondents whosecaseswere still pending under the Order of Consolidation.Bothattorneys entered oral objectionsto the Orderof Consolidation issuedby the Board and contended that the order was improperly enteredwithout notice to them and was prejudicialto therights of theirrespective clients.The Trial Examiner overruled the objections tothe Order of Consolidation and ruledthat the record in each caseheard under the consolidation order would be separate and distinctand that both counsel were at liberty to remain at the hearing andparticipate to any extentthat theysaw fit.We find that the respond-ent was in no way prejudiced in its defense by the consolidation order,or by these rulings of the Trial Examiner,which are hereby affirmed.Each case was heardseriatimwith leave granted by the Trial Exam-iner to the Board's attorney to introduce in any case evidence whichhas been presented in any other of the consolidated cases and withleave to counsel for the respective respondents to cross-examine wit-nesses testifying to such evidence so introduced.During the courseof the hearing counsel for the Board moved to dismiss the allegationsof the complaint with respect to Miss Mildred Crofford for the reasonthat she failed to appear at the hearing although duly notified thereof.This motion was allowed by the Trial Examiner.During the hear-ing the Trial Examiner made various rulings on other motions of theparties and on objections to the admission of evidence.The Board-'The name of the Trial Examiner was incorrectly designated as William H. Griffen inthe Order of Designation.sThe Board at this time also was given leave to amend the complaint in this case byadding to it the name of Joseph Bembenek,who was alleged to have been refused rein-statement by the respondent because of his union membership,following a current labordispute.This amendment was allowed by the Trial Examiner but during the hearing inthis case,upon the request of Bembenek,the charge was withdrawn and a motion by theBoard to withdraw the amendment and dismiss the complaint as to him was granted bythe Trial Examiner.The ruling of the Trial Examiner is hereby affirmed. 641has reviewed all such rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On July 11, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties, in whichhe found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act, and recom-mended that the respondent cease and desist from its unfair laborpractices and take certain specified affirmative action to effectuate thepolicies of the Act, but recommended that so much of the complaintas relates to the refusal to bargain in violation of Section 8 (5) of theAct be dismissed. In his Intermediate Report the Trial Examinerdenied certain motions upon which he had not ruled during the hear-ing.The Board has reviewed these rulings of the Trial Examinerand finds that no prejudicial errors were committed.His rulings arehereby affirmed.Exceptions to the Intermediate Report were thereafter filed by therespondent.Pursuant to notice, a hearing for the purpose of oralargument was held before the Board in Washington, D. C., on Septem-ber 20, 1938.The respondent was represented by counsel and par-ticipated in the argument.The Union filed no exceptions to the Inter-mediate Report nor did it avail itself of the opportunity to presentoral argument.Neither the Union nor the respondent submitted abriefsThe Board has considered the exceptions of the respondentand its argument thereupon, and finds the exceptions, save as con-sistent with the findings, conclusions of law, and order set forth below,to be without merit:Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Texas corporation, is engaged in the manufactureand sale of ladies' hats and millinery in Dallas, Texas.The businessof the respondent is seasonal and it employs on the average approxi-mately 90 persons.The principal raw materials used by the respondent are fur or woolfelt, silks, and ribbons.Ninety per cent of. these raw materials arepurchased outside the State of Texas.The respondent also manu-factures straw hats from straw braids which are produced in foreigncountries and imported by merchants in New York who resell themto the respondent.The respondent filed with the Board a written statement of its oral argument whichthe Board has considered. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe grosssalesof the respondent in the fiscal year ending Novem-ber 30, 1936, were in excess of $300,000, with sales outside the Stateof Texas exceeding 33 per cent of this total. Sales outside the Stateof Texas for the first 9 months of 1937 constituted approximately thesame proportion of total sales.H. THE ORGANIZATION INVOLVEDLocal 57, a subsidiary of United Hatters, Cap and MillineryWorkers'InternationalUnion which is affiliated with the AmericanFederation of Labor, is a labor organization. It was chartered as alocal unionby United Hatters, Cap and Millinery 117orkers' Inter-nationalUnion on September 8, 1936. It admits to its membershipemployees in the productive branch of the millinery industry.III.THEUNFAIR LABOR PRACTICESA, Backgrownd of the unf air labor practicesIn the early part of 1935, Max Zaritsky, president of the Inter-national Union, received several letters from millinery workers inthe Dallas area requesting that he send an organizer to Dallas forthe purpose of forming a union. Shortly thereafter, George Baer,an organizer, was sent to Dallas by the International Union for thatpurpose and conducted a meeting which was attended by approxi-mately 100 workers.Thereafter, Baer left Dallas and organizationalwork was continued by the local workers until June or July 1936,when at their request Baer was permanently stationed in Dallas bythe International Union.On September 8, 1936, some 40 or moremillinery workers, including several employees of the respondent,went to Fort Worth, Texas, where the Union was granted a charterby the International Union.B. Interference,, restraint, and coercion(1)The activities of the respondentThe respondent was well aware of the activities and membershipof the Union from its inception in September 1936.Fox, the vicepresident and general manager of the respondent, stated at the hear-ing that he "had a pretty fair knowledge of who belonged to theUnion" and "could have put my hand on everyone of them's head.They knew it too." The respondent. utilized this admitted knowl-edge and took steps to resist the unionization of its employees.In late September or the early part of October 1936, the respond-ent posted on the bulletin boards on the fifth and sixth floors of itsfactory the following notice : FOX-COFFEY-EDGE MILLINERY COMPANY,INC.643"BULLETIN"It has come to my attention that certain people who are at-tempting to organize a union in this city have called upon someemployees of this firm and have told them it would be necessaryto join this Union in order to hold their positions..That if youdid 'not join now you could not join later and would lose yourposition.-This is to inform every employee that the above is a falsestatement and should be ignored by all employees.Furthermorethis is to advise that this firm will under no circumstances signa contract with any union and will continue to operate as an"Open Shop."As in the past all employees who properly con-duct themselves and are loyal to this institution will be givenevery consideration and protection within our power.Theundersignedwillbe glad to discuss this matter with anyemployee.Fox kept the bulletin prominently posted in the factory and testifiedat the hearing that the bulletin was still posted in the factory andwas "going to stay there." 7Although the stated purpose of the notice was to inform therespondent's employees of the falsity of alleged representations madeto them by undisclosed persons interested in forming a union, thelanguage and intent of the notices far exceeded that scope.Therespondent did not confine the notice to a simple denial of the truthof the alleged representations but utilized the occasion to conveyunmistakably to its employees its hostility to the Union and to dis-courage affiliation with it.The respondent first emphasized thatthere was no necessity for them to join the Union, then announced afixed determination that "under no circumstances would it sign acontract with any union," thus eliminating one of the most importantincentives to such membership and rendering futile a common andlegitimate objective of labor organizations; 8 and, finally, assured its7 The respondent persisted in this action despite a warning by the Regional Directorin the summer of 1937 during the course of his preliminary investigation of the chargesthat the bulletin might be construed as a violation of the Act.eSeeN. L. R. B. V. Jones and Laughlin Steel Corporation,301 U.S.1, 43-4 (1937),rev'g 83 F. (2d) 998(C. C. A. 5),and enf'gMatter of Jones a Laughlin Steel CorporationandAmalgamated Association of Iron, Steel&TinWorkers of North America,BeaverValley Lodge No. 200:Employees have their(correlative)right to organize for the purpose of securingthe redress of grievances and to promote agreements with employers relating torates of pay and conditions of work.N. L. R, B. v. Sands Manufacturing Co.,306 U. S.332, 342(1939),aff'g 96 F.(2d) 721(C. C. A. 6)which reversedMatter of The Sands Manufacturing CompanyandMechanics'Educational Society of America,1 N. L. R. B. 546:The legislative history of the Act goes far to indicate that the purpose of thestatute was to compel employers to bargain collectively with their employees. tothe end that employment contracts binding on both parties should be made. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who "properly conduct themselves and remain loyal" as"in the past" every consideration and "protection" against what couldonly have meant the Union.That this statement had the effect uponthe employees intended by the respondent is attested by the testimonyof a number of employees who were not union members.9We find that the posting of the bulletin constituted a plain expres-sion of the respondent's hostility toward the Union and interferedwith, restrained, and coerced the respondent's employees in theexercise of their rights guaranteed by Section 7 of the Act.1°About the middle of October 1936, soon after the posting of thebulletin, Fox ordered his foreman to instruct the male employees toassemble in the showroom of the factory after working hours.Foxspoke to the 18 male employees for half an hour. Carl Long, oneof the men who heard the speech, testified that Fox told them of theresults of his experience with a union in St. Louis; that he claimedthat the union there had cut off the power and run his place of busi-ness; and that he stated that he would not stand for any outsidercoming in and telling him how to run his business.According toLong, "he (Fox) was against the Union as far as his part, but hedidn't tell us we couldn't join."Long, who was called as a witnessby the respondent, was not in the employ of the respondent at thetime of the hearing, nor was he then a union member; consequentlyhis testimony may be regarded as that of a disinterested witness.We find that Fox made the foregoing statements attributed to himby Long.This testimony is supplemented by that of various unionmembers who testified that Fox stated that it was his business, thathe would not have the Union running it, that he would not recognizethe Union, that he could get all the money to fight the Union thathe wanted, and that he would fight the Union any way that he could.We find that Fox made these statements.Fox does not deny specifi-cally the foregoing statements but states that he did not tell themen that they could not join the Union or that they would lose theirjobs if they did and explains that his employees had asked him aboutjoining the Union, that he had heard of the "misrepresentations" bythe union organizers, that it was his purpose to correct these mis-representations, and that he was familiar with the rights of his9LilaMitchell, a designer,testifiedthat fromreading the bulletin shethought thatFox did not want a union inside the plant ;May Alford,a trimmer,testifiedthat thebulletinmeant that Fox "would stand by hishelp . . . in everyway . . . (arid) notlettheUnioncontrol his business."Numerous otheremployeestestifiedthat theysubsequently signed a petition indicatingthat they werenot union members in orderto express their loyaltyto the respondent and that theybelievedthat anyone who joinedthe Union was not loyal.i°SeeMatterofNebel KnittingCompany, Inc.andAmericanFederationofHosieryWorkers,6 N. L. R. B. 284, enf'd as mod.N. L. R. B. v. Nebel KnittingCompany, Inc.,103 F. (2d) 594 (C. C.A. 4) ;Matter of Titmus Optical Com-panv"and Optical WorkersUnion Local No. 20682,9 N. L. R.B. 1026;Matter of Goshen Rubber and ManufacturingCompanyandUnited Rubber Workers of America, Localj$I24,11 N. L.R. B. 1346. FOGS-COF'F'EY-EDGE 2K1LLINERY COMPANY, INC.645employees while they were not..Even if we were to credit Fox'sexplanation of his motive, which we do not, it would not alter ourconclusion that this speech made while the Union was carrying on itsorganizational campaign among the employees necessarily deterredthem from exercising freely their right to self-organization.71Wefind that by Fox's speech the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent's outspoken opposition to the Union was followedby the discharge on October 30, 1936, of two active union members,O. L. Cantrell and Mingo Scott.1'-At various times during the fall of 1936, Mrs. Hallie Stubblefield,floorlady of the sixth floor, questioned Mrs. Diebel, a machine oper-ator ,13 about the activities of the Union and inquired whether Mrs.Diebel was attending union meetings that were being held.Mrs. Stub-blefield told this employee that "she didn't think that there wouldbe any good come of it, that they were just promising something thatwe would never get."We find that by interrogating Mrs. Diebelconcerning union affairs and her participation therein and by dis-paraging the Union the respondent interfered with, restrained, andcoerced its employees in the exercise of their rights guaranteed bySection 7 of the Act.The Union held no open meetings until August 1937 but continueditsorganizational work among the employees through individualsolicitation.Between January 28, 1937, and February 1, 1937, therespondent discharged Mrs. Theda Sledge, Miss Mildred. Crofford,Miss Mossie Crofford, Mrs. Billie Roberts, and Mrs. Naomi Courtlier,all members of the Union.14On August 5, 1937, the first open meeting of the Union was heldat the Jefferson Hotel in Dallas.Approximately 125 persons, in-cluding employees of the respondent, attended the meeting, whichwas addressed by Baer and Zaritsky. It was decided to draw updemands to be presented to the millinery manufacturers, includingthe respondent.11 SeeMatter of Nebel Knitting Company,Inc.andAmerican Federation of HosieryWorkers,6 N.L. R.B. 284, enf'd as mod.N. L. R. B.V.Nebel Knitting Company, Inc.,103 F. (2d) 594 (C. C. A. 4) ;Arthur L. Colten and A. J. Colman., copartners,doingbusiness as Kiddie Kover Manufacturing CompanyandAmalgamated Clothing Workersof America,6 N. L. R. IS. 355, enf'd N. L.R. B. v. Arthur J. Colten, etc.,106 F. (2d) 179(C.C.A. 6) ;Matter ofLindeman Power and Equipment CompanyandInternationalAssociation of Machinists,11 N L.R. B. 868 ;Matter of Mexia Textile MillsandTextileWorkers Organizing Committee,11 N. L. R. B. 1167."These discharges are discussed in detail in SectionC, (1),infra.18At that time Mrs. Diebel was not a member of the Union but she joined sometimeafter Easter 1937.14 These discharges,except thatofMiss MildredCrofford,are discussed in detail inSection C, (2),infra.283031-41-vol. 20-42 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 9, 1937, Baer was assaulted and kidnapped,15 upon leav-ing the office of Bierner, one of the Dallas millinery manufacturers,after attempting unsuccessfully to arrange a collective bargainingconference with the manufacturers.When this incident occurred, astrong strike sentiment developed among the union workers.OnAugust 11, 1937, a mass meeting of the male union members was heldand a proposal was submitted to call a strike immediately and with-out warning because of the assault on Baer. Zaritsky, who returnedtoDallas that day, prevailed upon those present to defer a strikepending a further attempt by the Union to bargain collectively withthe manufacturers.On August 12, 1937, the Union sent identicalletters to each of the manufacturers, in which the Union claimed torepresent a majority of the particular manufacturer's employees, re-quested recognition as exclusive bargaining agent, proposed the estab-lishment of certain wages, hours, and working conditions, andsuggested the setting up of an arbitration board in the industry.l"On the same day that the Union sent one of the afore-mentionedletters to the respondent, a group of five of the respondent's- female.employees working on the fifth floor left their work during workinghours and prepared the following petition :17To Employes* of Fox Coffey Edge,We, the undersigned employees of Fox Coffey Edge of DallasTexas, do this day do* declare ourselves free and independentemployees of said factory in so much as we are highly pleasedwith the present working conditions and management of saidfactory.We petition this Company for whatever protection itmay afford us in our employment that such conditions may con-tinue to exist, and if there be any foreign Elements or C. I. O.agitors*in this factory that such be not premitted* to existthat we may be premitted* to e* serve this Company un-* So in the original.16The Baer incident is discussed,infra.We make no finding that the respondent wasresponsible for it but set it forth merely as part of a sequence of events.10The alleged refusal to bargain is treated in Section IIID, infra.11The five employees met in the women's washroom on the fifth floor.All of themwere aware that a strike was imminent.Most of them claimed that their only purposeIn composing the petition was to express their loyalty to the respondent but one statedthat she did it to find out who belonged to the Union and who did not. Alma Nanny, amaker and designer, wrote out the petition in longhand and four other employees, Mrs.J.B. Johnson, a designer, Ann Jones, a cutter, Cora Kidd, a maker, and Edna Mye, amaker, were present and aided in its composition.While the authors claim that thedocument was composed by writing down the various phrases suggested by each, no onecould recall authorship of any particular phrase except for one woman who testified thatshe suggested the opening phrase "We, the undersigned employees of Fox Coffey Edge."These employees denied knowledge of any similar petition, yet the phraseology used ispractically identical with that used in a petition, which is in evidence, which had beencirculated a few days prior to this one among the employees of the D & B Pump & SupplyCompany in Dallas.SeeMatterof EnascoDerrick and Equipment Company (D of BDivision)andSteelWorkersOrganizing Committee,11 N. L. It. B. 79. FOX-COFFEY-EDGE MILLINEd1.Y COMPANY, INC.647biased by outside labor influence where as this factory maycontinue to operate as business premits.*The petition was openly circulated during working hours by adifferent person on each of the two production floors of the respond-to another.Forty-six employees signed the petition.The circula-tion on the sixth floor took place in the presence of Hallie Stubble-field, the forelady in charge of that floor, who signed the petition.On the fifth floor an announcement was made by one of the authors,of the petition that a petition would be circulated and that the em-ployees should sign it if they wished.There is a conflict in the evi-dence as to whether or not Mrs. Parks, the forelady in charge ofthat floor, was present when the petition was circulated.One em-ployee stated that she was present part of the time while othersstated that she was not there.Mrs. Parks did not testify 1s andher asserted absence from the floor during the composition and cir-culation of the petition is not satisfactorily explained since theseeventsmust have occupied a considerable time.Moreover, whenthe signing was completed, Mrs. Parks delivered the petition on thenext day, August 13, to Arnold, an officer of the respondent.Wefind that the petition was prepared and circulated on the fifth floorwith Mrs. Parks' knowledge and approval.We hold that the re-spondent is responsible for the acts of its supervisory employees inconnection with the petition."'We find that by permitting employeesto leave their work to prepare the anti-union petition and to circulateit in the plant during working hours, by Floorlady Stubblefield'ssigning it, and by Floorlady Parks' delivery of it to an officer of theconcern, the respondent approved and ratified it; that by this conductthe respondent again brought its pressure to bear upon its em-ployees 20 to refrain from affiliating with or acting through an out-side organization at a time when employees were seeking to bargaincollectively through the Union; and that the respondent thereby in-*So in the original.18 There was no showingthat Mrs.Parks was unavailable.10 See N.L. R.B. v. A. S. AbellCo., 97 F. (2d) 951 (C. C. A. 4),enf'g as mod.Matterof The A. S. Abell Company, a corp.andInt.Printing and Pressmen'sUnion,BaltimoreBranch,BaltimoreWeb Pressmen'sUnionNo:31,5N.L.R.B. 644;Swift&Co. v.N. L. R. B.,106 F. (2d) 87 (C. C. A. 10), enf'g as mod.Matter of Swift & Company, acorp.andAmal.MeatCutters & Butcher Workmen ofNorth Amer.,Local No.641,andUnited PackingHouseWorkers Local Industrial Union No.300, 7 N.L. R. B. 269;TitanMetal Manufacturing,at at. v. N. L. It.B.,106 F.(2d), 254 (C. C. A. 3).enf'gMatterof Titan Metal Manufacturing CompanyandFederal LaborUnionNo. 19981, 5 N. L.R. B. 577.28The respondent called to the witness stand every signer of the petition who was stillin its employ.All but AlmaNanny, one of the authors of the petition and Stubblefield,the forelady,testifiedthat theyhad signedItvoluntarily without coercion by the re-spondent's officers and agents. To view of our findings concerning the respondent's priorunfair labor practices and the circumstancessurroundingthe signingof the petition wecan afford little weight to this testimony. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDterfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act.21On August 14, 1937, a strike began at the respondent's factory,which continued until September 7, 1937.21Approximately 27 em-ployees went out on strike but the factory continued to operate.After the strike terminated, the respondent rehired most of thestrikers although several, including two members of the bargainingcommittee, were not rehired.23(2)Participation by the respondent in employer's associationsThe complaint alleges in substance that the respondent by inducingcertain persons in the city of Dallas to interfere with, restrain, andcoerce its employees in the exercise of the rights guaranteed by theAct, and by participating in the activities of the Dallas MillineryCouncil, the Dallas Open Shop Association, and the Dallas Chamberof Commerce, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Weshall consider these allegations.(a)The Dallas Millinery CouncilThe Dallas Millinery. Council, herein called the Council, wasorganized in Dallas during 1933 or 1934.The exact number of em-ployers who were members of the Council at any particular time isnot established but the evidence indicates that its membership includespractically all of the millinery manufacturers of Dallas.24The re-spondent is a member of the Council and Fox is president of theorganization.At the time of the hearing the Council was governed by bylawswhich had been in effect since the fall of 1936. Section IX of thebylaws provides :It shall be the duty of members, when any person leaves theiremploy toimutnediatelygive the name of such employee to a21 SeeArthur L. Cotten and A. J. Colman,co-partners,doing businessas Kiddie KoverManufacturing Companyand Amal.Clothing Workers of Amer.,6 N. L. R. B. 355, enf'd105 F.(2d) 179(C.,C. A.6) ;Matter of Goshen Rubber and Manufacturing CompanyandUnited Rubber Workers of Amer.,Local #12ij,11 N. L.It.B. 1346;Matter of Emsco andEquipment Company(D & B Division)andSteelWorkers Organ.Comm.,11 N. L. R. B.79;Matter of Harlan Fuel ConfpanyandUnlitedMineWorkersof Amer.,District 19,8 N. L. It. B. 25.The details of the failure of collective bargaining efforts which led to the strike areomitted for reasons stated in Section IIID,infra.25There is no issue under the pleadings with respect to the nonreinstatement of any ofthe strikers.24 There are approximately 21 millinery manufacturers in Dallas.The number fluctuatesas various manufacturers go in and out of business.There were IS members of theCounsel at the time of the adoption of bylaws in the fall of 1936, including all 6respondents-in these consolidated cases.Gold-ClaireHat Manufacturing Company, oneof, the respondents whose case was settled prior to hearing,and four other millinerymanufacturers were listed at the time of the hearing as not now members." Thedate of their withdrawal is not indicated. FOX-COFFEY-LDGE MILLINERY COMPANY, INC.649central office which the Council shall establish for the assistanceof other employers who may be in need of their services and forthe assistance of employees in their search of work.The namesof new employees to the market shall be made available when themember firms cannot employ them, so that the employee may beassisted in finding employment. (Italics ours.)While ostensibly the purpose of this provision of the bylaws isto assist employees in obtaining other employment we are satisfiedupon this record that it was in fact utilized as a "blacklisting" device 25to prevent union employees from obtaining other employment withmillinery manufacturers in the Dallas area.Fox testified that "hecould not say" whether the names of any of the employees dischargedin February 1937 were reported to the Council but his testimony indi-cates that the practice of reporting the names of discharged employeeswas carried on for a period of time after the passage of the Council'sbylaws in the fall of 1936.26Fox's failure to deny an act of suchunequivocal nature coupled with the experience of some of the re-spondent's discharged employees in attempting to secure other em-ployment in the Dallas millinery industry convinces us that the re-spondent did report to the Council the names and union affiliationof the employees discharged by it from the time of the adoption ofthe Council's bylaws at least until after the discharges effected aboutFebruary 1, 1937, and we so find.Scott 27 testified that he sought employment "at the hat factories inDallas" and named two members of the Council where his efforts toobtain employment were unsuccessful.At one of these places hewas told that the firm might be able to employ him and that he shouldreturn the next day.The following day Scott informed his prospec-tive employer that he had formerly been employed by the respondent.He was subsequently told that there was no job available for him.The testimony of two of the women discharged by Fox early in 1937establishes that they were unable to obtain employment with any ofthe members of the Council although the places where they soughtemployment seemed to indicate that there were positions available untilquestioning elicited from them that they had formerly been employedby the respondent.2822 See".Governmental Protection of Labor'sRight to organize,"National Labor Rela-tions Board, Division of Economics Research (p.13), where the current usage and effectof the blacklist is described.26The adoption of the Council's bylaws in the fall of 1936 was apparently coincidentwiththe respondent's interference with its employees' efforts to organize, discussedsupra,III,B,(1), and the discharges of Cantrell and Scott at the end of October 1936 discussed,infra,III, C, (1).27 Scott and Cantrell were discharged on October30, 1936,Section III, C,(1),infra.^ Theda Sledge and Mossie Crofford testified that they tried. to obtain work "at everywholesale millinery place in Dallas."Each specifically named several members of theCouncil at which she sought employment.Mrs. Billie Roberts indicated that she worked 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveralother considerations lead us to conclude that the respondent'sdischarged. employees were victims of the blacklist.None of themsecured employment in the millinery industry during the busy seasonprior to Easter of 1937, although it is uncontroverted that there isalways a- scarcity of experienced millinery workers in Dallas duringthe busy seasons and that at such times there is usually keen compe-tition among the various employers to secure trained help.Moreover,Oscar L. Cantrell testified without contradiction, and we find, thatat the time lie was discharged in October 1936 lie was told by his fore-man that Fox had said to the foreman that neither lie (Cantrell)nor Scott would ever work "in the millinery" again.29Fox claimed that the practice of sending names to the Council wasabandoned but stated that he did not know just when that occurred.The record establishes that during July and August 1937 severalunion members discharged by Fox were hired by members of theCouncil and apparently the employers ceased their blacklisting activi-ties at about this time .30We find that the respondent by the use of the facilities of the DallasMillinery Council has taken part with other millinery manufacturersin the cityof Dallas inthe blacklisting of union members and hasthereby interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act..(b) The Dallas Open Shop AssociationThe respondentis a memberof theDallasOpen Shop Association,herein calledthe Association.There is insufficient evidence to supporta finding of interference by the Association with the rights of therespondent's employeesguaranteedby the Act and we will dismissthe allegationsof the complaint with respect thereto..(c)The Dallas Chamber of CommerceThere is no evidence to indicate that the respondent was a memberof the Dallas Chamber of Commerce or that it participated in any offor 2 weeks for a firm which the record indicates was "dropped from the Council" andthat she"triedseveral places"before sheobtaineda position outside of the millineryindustry.The testimonyofNaomi Courtner indicates that for a long period of timefollowingher discharge she was employed in the millinery industry for only 9 days andthat thiswas for anemployer who was nota member ofthe Council.There is noevidence,however,to indicateany attemptsby Mrs. Courtner to obtainemployment withmembers ofthe Council.zs Cantrell's testimony does not indicatewhether ornot heattempted to obtainemploy-ment with other membersof the Council after his discharge but his subsequent employ-ment in the millineryindustrywas with afirm whichwas not a memberof the Council.'The respondent in its exceptionsfiled to the Intermediate Report states that theconclusion of the Trial Examinerthat a blacklistwas maintainedby the Council andthe DallasOpen Shop Association "isbased only on . . . imagination."In view ofour findingsheretofore set forth the respondent'scontentionwith respect to the Counciliswithout merit.We make no finding with respect to the DallasOpen ShopAssociation.Seeintro. FOX-COFF EY-EDGE MILLINEStY COMPANY, INC.651the activities of that organization and we will dismiss the allegationsof the complaint with respect thereto.(d) The assault on BaerOn August 9, 1937, Baer called on Bierner, one of the members ofthe Council, in connection with the Union's efforts to secure a jointmeeting with all the millinery manufacturers in Dallas.Bierneradvised Baer that he would consult Fox, whose office was nearby.Bierner met Fox on the ground floor of the respondent's building,spoke to him, and then returned to his own office where he advised Baerthat the millinery manufacturers would not agree to meeting the Unionas a group.As Baer left Bierner's factory he was attacked by threemen and beaten severely.His attackers then forced him into an auto-mobile and carried him to the outskirts of the city where he was thrownout.While there is testimony that several persons at the scene of theattack took the license number of the automobile in which Baer waskidnapped and that two men were arrested in connection with theassault, there is no proof in the record to establish either the ownershipof the automobile or the identity of the attackers.Baer's testimony,as introduced by deposition, indicates that he did not know the iden-tity of his attackers.While the circumstances surrounding this attack,including the time and location of the occurrence, indicate that theassault was connected with Baer's organizational activities among themillinery employees, there is insufficient evidence that the respondentor any of the employer's associations to which it belonged was re-sponsible for this attack.We, therefore, make no finding with respectto the attack on Baer.C. The discharges(1) The discharges of Oscar L. Cantrell 31 and Mingo ScottOn October 30, 1936, the respondent discharged two experiencedemployees, Oscar L. Cantrell and Mingo Scott.32 Cantrell joined theUnion in September 1936 and Scott joined in August 1936.33Bothhad attended the Union's charter meeting at Fort Worth in Septem-ber 1936, and were present when Fox made his anti-union speech tothe male employees at about the middle of October.We find thatthe respondent knew of Cantrell's and Scott's union membership andactivities prior to and at the time of their discharge.343'This employee was designated in the complaint as 0. L. Cantrell.82At this time there were 18 men employees engaged in blocking and related operations.Of this number not more than nine, including Cantrell and Scott, were members of theUnion.33 Scott was one of the first members of the Union in the Dallas area and on variousoccasionsescorted several of the respondent's employees to meetings held at tthe home ofthe union organizer.31 See Fox's admission of such knowledge, Section III, 13,(1), supra.a 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDOscar L. Cantrellbegan to work for the respondent in June 1935,having previously been employed in the millinery industry for about7 years.Cantrell worked at both blocking and buffing.He was theonly one in the employ of the respondent who did both jobs. Theblocking operation consists of steaming the felt body of the hat andstretching it over a hot metal block until it assumes the desired shape.After an intermediate operation of sanding which leaves the hatcovered with dust, the buffer removes the dust and runs the hat overcompressed felt to "finish" it. Just prior to his discharge. Cantrellwas working as a blocker. Two months prior to his discharge Can-trell's salary was raised from $18 to $25 per week.On October 30, 1936, Fred Brown, the respondent's foreman, in-formed Cantrell that there was no work for the next day, and uponthe latter's inquiry as to when there would be work told him that lieshould come back in a day or so. Cantrell returned the next dayand Brown told him that he did not have a job there anymore. Thereisa conflict in the evidence concerning the remainder of their con-versation on that occasion.Cantrell testified that he asked Brownthe reason for his discharge; that Brown stated that he did not knowthe reason for it; that Cantrell's work was satisfactory but that he wasbeing dismissed on Fox's orders; that he [Cantrell] pressed Brown asto, the reason for the discharge and that Brown said, "Fox told youdown at the meeting how to keep your job" and mentioned "tlie boyswho went to Fort Worth." 35 Brown denied ever telling Cantrell thathe could not join a. union or that he would be discharged if he joineda union, but did not deny the specific statements attributed to him byCantrell.Brown testified that Cantrell spent 30 to 40 minutes ex-plaining to him that he was as good as other workers and that therewas a friendly discussion between them "on what a man should do andshould not do."The absence of a specific denial by Brown, as wellas his equivocal explanation of the conversation which took place, con-vince us that Cantrell's testimony concerning the conversation isaccurate and we find that it occurred as he recounted it.After hisconversation with Brown, Cantrell attempted to see Fox, but was toldby Fox's secretary that lie was busy.As we have heretofore stated, Brown subsequently told Cantrellthat Fox had said that neither he [Cantrell] nor Scott would ever goback to work "in the millinery."Mfing.o Scottentered the respondent's employ about 1931 withoutprevious experience in the millinery industry. Scott worked as a handblocker.After his first few years in the employ of the respondent,"Cantrell testified on redirect examination that Brown told him that Fox had orderedhim discharged for belonging to a union.In its context it appears that this statementrepresented the witness'interpretation of the meaning of the statements quoted, to whichlie had testified on direct examination,rather than a subsequent statement made to himby Brown in those words. FOX-COFFEY-EDGE- MILLINERY COMPANY, INC.653he worked regularly and was never laid off for longer than a few dayseven during the slack season.Scott's discharge took place on October 30, 1936, the same day thatCantrell was discharged.When Scott received his pay check on thatday, he was told by an officer of the respondent that Fred Brown, hisforeman, wanted to see hint. Scott testified that Brown told him thatFox had ordered him discharged; that Brown said to him, "I will tellyou the truth; I don't know the reason-your work is like the rest ofthe boys"; and that Brown advised him that if he wished to find outthe reason for his discharge he should see Fox. Brown denied thesestatements and claimed that he told Scott that his work was unsatis-factory and that he had spoken to Fox about him. Since Brown didnot give Cantrell any reason for his discharge when the latter wasdischarged other than the fact that work was slow, and,since Scottpromptly sought out Fox to learn the reason from him for his discharge, we believe Scott's version of the conversation and find that itoccurred as he stated.After his conversation with Brown, Scott saw Fox who told himthat there was no "particular" reason for discharging hint. Scott askedif he was being discharged because of his work, to which Fox replied"partly"; Scott said, "you know it was not my work." Fox replied"I told you boys how to hold your jobs," apparently referring to hisspeech to the male blockers about 10 days prior to this date. Scottthen attempted to convince Fox that he was not a member of theUnion.While Fox denied that he said "I told you boys how to holdyour jobs," he did not deny the remainder of the conversation. Sincethe statement is consistent with Fox's prior warnings to the employeesconcerning membership in the Union, and since he admittedly knewwhich ones belonged to the Union, we do not credit his denial andwe find that he made the statement.Scott returned a few days later and again tried to convince Foxthat he did not belong to the Union. Fox told him that if work pickedup he would take him back, but advised him to get another job. InJuly 1937, Brown called at Scott's home and stated that if lie wouldtalk to Fox lie could have his job back. Scott subsequently called onFox and was hired by him on or about July 15, 1937, to work at anothermillinery factory in which Fox was a part owner.The respondent contends that Cantrell and Scott were dischargedon October 30 because work was slack and because, for various rea-sons, they were less satisfactory workers than other employees en-gaged in similar operations.The record establishes that the dullseason was approaching when these discharges were effected, but itdoes not substantiate the contention that these two employees were 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDselected for discharge either because of that fact 30 or because oftheir relatively unsatisfactory work.Brown claimed at the hearing that Cantrell was slow and couldnot compete successfully with other workers, that Scott wilfullylimited his production and had become argumentative, that bothCantrell and Scott had done bad work in the previous season, andthat both had been loafing on and off "at times" for 2 years. Can-trell admitted that he had been warned about being slow once in July1936, and once approximately a month before he was discharged.However, he explained without contradiction that his occasional slow-ness was caused in part by changing from a blocking to a buffingoperation 37 and in part by the fact that he was used to instruct otherblockers in the factory, which latter fact in itself is indicative of thesatisfactory character of his work.Moreover, 2 months prior to hisdischarge he had received the raise heretofore mentioned.With respect to Scott, Brown stated that he had spoken to himseveral times about his work but admitted that he found it necessaryon occasion to speak to a number of other men blockers concerningtheir work.His claims concerning Scott's unsatisfactory perform-ance of his duties are further negatived by the fact that Scott wassubsequently hired for a similar job in a different establishment inwhich Fox had an interest.There was no showing other than Brown's unsupported testimonythat other employees were more satisfactory than Cantrell and Scott.Brown's identical charges against both of them, namely, bad work inthe previous season and occasional loafing, are unconvincing.More-over although Brown testified that he had spoken to Fox several timesconcerning these employees' asserted shortcomings, the latter makes noreference to any reports of that nature in his testimony.On the con-trary, Fox offered an explanation for Cantrell's discharge which bearsno apparent relation to the reasons assigned for it by Brown 38 andhe advanced no explanation for Scott's discharge.Under the circum-stances, we find that none of the reasons advanced for the discharge ofCantrell and Scott constituted the actual cause but rather were justi-fications for it in retrospect.86 Two new blockers hired at about this time were retained despite the seasonal slownessin business.One of them,Robert Genzel, hired on September 16, 1936, had had no previousexperience in the millinery industry.The previous experience of the other employee isnot indicated.aT Cantrell stated that a different part of the hand is used in these operations and thatit required a month in,order to acquire a callous in the right place on his hands to allowhim to work efficiently.Is Fox testified,"I think that you might just as well say that I have fired every memberof Cantrell's family for the same reason,because the whole family worked for me at onetime or another and I have fired everyone of them . . . I just made a mistake when Itook one of those Cantrells on again . . . [there was] quite a serious charge againstone of them."The record contains no explanation of what Fox meant by this statementnor any indication of the reason for the discharge of other members of Cantrell's family. FOX-COFFEY-EDGE MILLINERY COMPANY, INC.655Upon all the evidence, but especially in view of the respondent'shostility to the Union, its deliberate efforts to stifle organizationalactivity among its employees, its admitted knowledge of the Union'smembership, Fox's specific warning to the male employees about 2weeks before the discharges, and the statements made to Cantrell and'Scott when the discharges were effected, we conclude and find thatthe respondent discharged Oscar L. Cantrell and Mingo Scott on Oc-tober 30, 1936, because of their union membership and activity; 30that the respondent thereby discriminated in regard to their hire andtenure of employment, discouraging membership in a labor organiza-tion and interfered with, restrained, and coerced its employees in theexercise of rights gi aranteed by Section 7 of the Act.Cantrell was paid $25 per week salary at the time of his discharge.From the date of his discharge until the time of the hearing he earnedapproximately $200.At the hearing Cantrell indicated his desire tobe reinstated to his former position in the employ of the respondent.Scott was unable for a long period of time to secure other employ-ment in the millinery industry for the reason that the respondent incooperation with other millinery manufacturers maintained a black-list against union members.40From the date of his discharge untilthe time of the hearing he earned approximately $64.At the time ofthe hearing Scott was employed at the same salary he received fromthe respondent by a millinery firm which was partly owned by Fox;Scott indicated his desire, howeyer, to be reinstated to his formerposition in the employ of the respondent.{2)The discharge of Mrs. Theda Sledge, Miss Mossie Crofford, Mrs.Billie Roberts, and Mrs. Naomi CourtnerBetween January 28, 1937, and February 1, 1937, five women; allof whom were union members, were discharged by the respondent.41No other employee was discharged at that time.We shall first dis-cuss certain considerations applicable to all these discharges.There were approximately 60 women working on the fifth and sixthfloors 42 when these discharges occurred.The major portion of theunion's membership among the trimmers was confined to the sixthseDuring the hearing the respondent appeared to take the position that its failureto discharge other union members establishes that these two discharges were not dis-criminatory.The facts heretofore discussed do not support the inference urged.More-over, the 'discriminatory discharge of two active unionists such as Cantrell and Scottwould serve to implement effectively the respondent's prior warning against union activitygiven to the male employees without entailing the disruption of operations involved inwholesale discriminatory discharges.'° See Section III, B,(2),supra.41During the hearing the allegations of discrimination against Miss Mildred Croffordwere dismissed without objection.12This is according to the respondent's pay roll of February 5, 1937. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDfloor.All the discharged women worked on the sixth floor of the re-spondent's factory and all were trimmers except Miss Mossie Crofford.A few days before these employees were discharged two of them,Sledge and Roberts, spoke to Mrs. Diebel, an employee of the respond-ent, about the Union and offered to take her to see the union organizerabout joining.Mrs. Diebel reported this conversation to Mrs. HallieStubblefield, the floorlady on the sixth floor.After working hours onthe same day Mrs. Diebel observed a group of the respondent's femaleemployees, including Sledge,. Roberts, and Courtner, three of the em-ployees who were subsequently discharged, gathering in the lobby ofthe respondent's factory to go to a union meeting.The next morning,she reported this to Mrs. Stubblefield.While Mrs. Stubblefield de-nied knowing that the discharged employees belonged to the Unionshe did not deny that Mrs. Diebel reported these occurrences to her..In view of these reports, as well as Fox's admission that he knew whowas inthe Union, we find that the respondent knew of the union'melu-bership and activity of the employees under consideration.Further,.these discharges must be evaluated with reference to the respondent's,persistent and outspoken opposition to the Union as manifested by its.statements and conduct both hereinbefore and hereinafter discussed.The respondent contends that the slack season was the occasion forthese discharges and that they were made on the merits of the indi-vidual employees involved.We cannot accept the first contentionsince the evidence establishes that the discharges took place at the be-ginning of one of the busy seasons in the respondent's business.43Moreover,as wehave heretofore noted, there is a scarcity of trainedlabor in the millinery industry in Dallas, especially during the busyseasons ofthe year, and there is usually competition among the manu-facturers to secure the limited supply of experienced help.In connection with the second contention, note should be made ofthe respondent's failure to produce certain records which would havean important bearing on the discharge of the trimmers who the re-spondent claims were discharged because of unsatisfactory work orslowness in production.The respondent keeps records indicating thenumber of hats produced by each trimmer and their piece-work earn-ings.No explanation was offered for its failure to produce theserecords.The respondent's practice is to have the inspector return allhats done improperly to the original trimmer to be redone. It is ap-parent that under this procedure if a great deal of the work of atrimmer was unsatisfactory and had to be done over this condition13The millinery business is highly seasonal.The spring busy season begins about theend of January and ends at Easter. The fall busy season includes the months of Septem-ber and October.The dull season occurs after Easter and after"the Christmas rush."Moreover,the .respondent'semployment records indicate that two trimmers were hiredby it on February 1 and several more were hired at about that time. FOX-COFFE'Y-EDGE, MILLINERY COII,PANI, INC'.657would be reflected in substantially lower production and lower earn-ings than those of her fellow workers whose work was satisfactory.Mrs. Theda Sledge.-Mrs.Theda Sledge had been employed by therespondent as a trimmer on the sixth floor for over 6 years and duringthat time had only been laid off for short periods of a few days dur-ing the slack seasons.Her duties as trimmer consisted of attachingthe various trimmings and ornaments to the hats in the arrangementindicated by a sample hat.Sometime during the summer of 1936, Fox told Mrs. Sledge thatshe had better stay away from the taxicab strike which was takingplace in Dallas because it might mean her job and that lie would bejust like the taxicab owners and would not recognize the Union.De-spite this warning, Mrs. Sledge joined the Union on October 11, andwas active in its affairs including the solicitation of members and theusing of her car to take employees of the respondent to union meetings.Mrs. Sledge was one of those reported by Mrs. Diebel to Mrs.Stubblefield as engaged in activities in behalf of the Union.OnJanuary 28, 1937, a few days after this report, Mrs. Sledge was dis-charged by the respondent. Airs. Stubblefield informed her that Foxwanted to see her in his office.Fox told her that he could not useher any more and that she was discharged. There is a conflict inthe evidence concerning the conversation which ensued.Mrs. Sledgetestified that she asked Fox if she was being discharged because of herwork or her production and was told that these were not the reasons;that she stated to Fox that she wanted to know the reasons for herdischarge and that if he was discharging her because he thought shehad joined the Union she was not a member; that Fox replied, "Wehave a way of finding out whether you belong to the Union or not.I am going to tell you just like I told those boys, I will die and go tohell before I work unions.No Easterner or Northerner is going tocome in here and tell me how to run it (my business) ." " She fur-ther testified that he then told her that if he subsequently found outthat he was mistaken as to her union membership lie would apologizeand rehire her, otherwise she would not work for him again. Foxclaimed that he had told Mrs. Sledge that she was discharged; thatat the time he referred to some past trouble with her and told herthat he did not care to go into it; and that she "voluntarily" statedto him that if he was discharging her for union membership she wasnot a union member and that he told her that union membership hadnothing to do with the discharge. In view of Fox's speech in October1936 in which lie stated that he would not let a union run his business,and his own resentment, expressed on the witness stand, at what heclaimed to be the Union's interference with his business, as well as4'words in parentheses supplied. 658DECISIONS OF NATIONAL LABOR. RELATIONS BOARDall the circumstances surrounding these discharges, it seems likely tous that, in substance, he made the statements attributed to him byMrs. Sledge and we so find.The respondent contends that Mrs. Sledge was selected for dischargebecause she had an ungovernable temper, because she created disturb-ances in the factory, because she was hard to get along with, and be-cause her work was not "first class." In support of its claim the re-spondent established that Mrs. Sledge took part in two argumentswith supervisory employees.One of these incidents occurred approxi-mately 5 years before 45 and the other more than 2 years before herdischarge, and, hence, can scarcely be credited as its cause.Mrs.Houseman, the inspector on the sixth floor, claimed that they encoun-tered difficulties with Mrs. Sledge when work was returned for cor-rection.She admitted, however, that she was always able to get Mrs.Sledge to do the work over, and that occasionally she returned workto all the women and that they all "fussed" about having to do it over.With respect to the quality of her work there is evidence that on occa-sion it was returned for correction but there is no showing that eitherin amount or character these corrections differed from those necessaryin connection with the work of other employees.On the other handMrs. Stubblefield admitted having discussed the work of all the trim-mers with Fox, that she (Sledge) was "sometimes" second in produc-tion, and that in judging Sledge's work that fact would be taken intoconsideration.While Mrs. Sledge may have had one or more of thefaults attributed to her, the record makes it plain that such assertedshortcomings were not the cause of her discharge.The record indicates that Mrs. Sledge was a victim of the respond-ent's blacklisting activities, and that because of this fact she wasunable to obtain work in the millinery industry until the last weekof July 1937.At the time of her discharge Mrs. Sledge was earningbetween $15 and $16 per week on a piece-work basis.Between thedate of her discharge and the time of the hearing she earned approx-imately $56.At the hearing she indicated her desire for reinstate-ment to her former position in the employ of the respondent.Mossie Crofford.-MossieCrofford was employed by the respondentfor 8 years prior to her discharge.After working for a year as amachine operator she was put in charge of the stockroom on thesixth floor of the respondent's factory.Her duties consisted of cut-ting trims, supplying the women with work, writing up orders, andchecking the stock.Miss Crofford joined the Union about September 1, 1936, and wasthe only woman from the respondent's factory who journeyed to Fort4'Fox did not remember whether she was discharged by him or whether she quit atthat time; in either event she was subsequently rehired by him. FOX-COFFEY-EDGE MILLINERY COMPANY, INC.659Worth for the charter meeting of the Union. She was active in thesolicitation of members among the women at the respondent's factoryand induced many of the employees to join the Union:Mossie Crofford was discharged on January 29, 1937,48 by Fox,who said to her, "I am just not satisfied with you and I don't likethe attitude that you have toward the girls in the workroom." Shesaid, "So you are just now finding out you are not satisfied with mywork after all these years."He replied "yes."The respondent contends that Miss Crofford was discharged be-cause she could not get along with her fellow employees and becauseher work had slowed up. Fox claims that he had spoken to herprior to her discharge about staying in the stockroom and mindingher own business and that he had told her that she should let themachine operators alone.The only specific instance cited in sup-port of the first reason advanced by the respondent for her dismissalwas a dispute between Miss Crofford and Mrs. Diebe1,47 who Foxclaimed was the principal complainant against Miss Crofford.About 4 days prior to her discharge Miss Crofford had a "mis-understanding" with Mrs. Diebel concerning a change made by Mrs.Diebel in the setting of a machine which both of them used.MissCrofford was unable to use the machine due to this change and calledFox to adjust the machine.When Fox came up to the stockroom,Diebel reported to him that Miss Crofford "had got on her" aboutchanging the machine.Fox walked over to Miss Crofford andasked, "What do you mean talking to the girls like you did."MissCrofford stated, "I haven't said anything out of the way . . . youare mistaken."No further conversation took place.This was theonly trouble that Miss Crofford ever had in the factory and it wasregarded as trivial by all concerned.Mrs. Stubblefield's testimonymakes no reference to this incident and after the discharge she toldMrs. Diebel, in response to an inquiry, that it was not the cause ofMiss Crofford's discharge.Mrs. Stubblefield, the floorlady, claimed that Mossie Crofford wasdischarged because her work had slowed up considerably.48She tes-tified that this condition had existed over a period of time and thatshe discussed this matter with Fox the season before she was dis-charged and recommended that he discharge her.Miss Crofforddenied that she had ever been told by anyone in authority that herSe The date of this discharge is indicated in the complaint,the answer,and the testi-mony as occurring at various dates between January 26,1937, and January 29, 1937.Miss Crofford's testimony establishesthatshe was discharged on Friday at the time shereceived her pay.This would indicate that the discharge took place on January 29, 1937,and we so find.47Mrs. Diebel was the operator who we have found reported the union activity of theseemployees to Mrs.Stubblefield a few days prior to the discharges.ss In this connection Fox testified,"Mossie had her mind on other things beside her job.She did not take care of her job properly." Fox did not explain this statement. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork was slow or unsatisfactory until the day that she was dis-charged.Upon all the evidence, we are satisfied and find that thisemployee with 8 years' service was not discharged for thereasonsadvanced by the respondent.At the time of her discharge she was earning a salary of $15 perweek.The record indicates that. Mossie Crofford was a victim ofthe blacklisting activities of the respondent and was unable to secureother employment in the millinery industry. In March 1937, sheobtained a job at a necktie factory and was earning $10 per weekat the time of the hearing.Her total earnings from the time of herdischarge to the time of the hearing were approximately $240.Atthe hearing she indicated her desire to be reinstated to her formerposition in the employ of the respondent.Mrs. Billie Roberts.-Mrs.Billie Roberts entered the respondent'semploy as a trimmer in 1931 or 1932 and was employed regularlythereafter until her discharge on February 1, 1937.She joined theUnion in September 1936 and her membership was known through-out the factory,.Mrs. Roberts was one of the employees reported tothe floorlady by Mrs. Diebel as soliciting union membership and asbeing in the group of employees gathering to attend a union meeting.When Mrs. Roberts left the respondent's plant for the week-end onJanuary 30 she was told to come in Monday. Upon her returnMonday morning the floorlady informed her that there was no workand told her to go down to see Fox. Fox told her that she was tooslow and that he could not keep her any longer. She asked Foxwhether the discharge was on account of the Union.He told herthat it was not and said "Don't mention the Union," that he knewmore about it than she did, and added, "It seems like you have gonehaywire on the sixth floor."He also stated that the women hadtheir minds on something outside and not on (their) business." Foxdid not deny these statements.The respondent contends that Mrs. Roberts was discharged becauseher work was unsatisfactory.Mrs. Stubblefield claimed Mrs. Rob-erts'work was not neat and would have to be done over, and thatMrs. Roberts was a slow worker and did not produce enough.Mrs. Roberts testified that she was never told by her supervisorsthat her work was unsatisfactory.Mrs. Houseman, the inspector onthe sixth floor, testified that she complained to Mrs. Roberts abouther work, frequently taking it back to her to be redone because ofcarelessness.However, Mrs. Houseman admitted that she had takenwork back to all of the women and that the respondent kept no recordsof the number of hats brought back to be redone.Mrs. Roberts' production was lower than some of the women in theemploy of the respondent and -she was rated between the fast ones andthe slow ones but was above the average.Her uncontradicted testi- FOX-COFFEY-EDGE MILLINERY OOMPAIQY, INC.661mony establishes there were many who earned less than she who werenot discharged, and that her pay checks were as high just before shewas discharged as they were in other years that she worked for therespondent.In view of this testimony and the respondent's failureto produce its records which would have refuted her claims had theybeen untrue, we accept Mrs. Roberts' testimony concerning her earn-ings and efficiency.We are not persuaded that Mrs. Roberts' asserted deficiencies as anemployee existed but even if they did they were no more acute at thetime of her discharge than theretofore.Upon all the evidence weare satisfied and find that Mrs. Roberts was not discharged for thereasons advanced by the respondent.One week after her discharge by the respondent, Mrs. Roberts ob-tained employment at the Queen's Millinery Company 4° but in 2 weekswas laid off with several other girls, apparently because of lack ofwork.Thereafter she tried several other places and finally obtainedemployment outside the millinery industry from April to August 1937,at which time she was hired by one of the members of the Council.She was employed at the time of the hearing but her employmentwas not regular and she, indicated her desire for reinstatement withthe respondent.During the month prior to her discharge Mrs. Rob-erts'. earnings averaged approximately $11 per week.Between thedate of her discharge and the hearing she earned approximately $130.Mrs. Naomi Courttner.-Mrs.Naomi Courtner was employed by therespondent for about 8 years as a trimmer and copyist, having pre-viously been in the millinery business for herself.She joined theUnion about the latter part of September 1936, made no secret of hermembership or activities in its behalf, and was one of those employeesreported by Mrs. Diebel in the group preparing to attend a unionmeeting.Mrs. Courtner was discharged on February 1, 1937, the same daythatMrs.., Roberts;_}vas discharged, approximately a week after the,report of her union activities by Mrs. Diebel to the floorlady.By thistime it had become apparent to the employees on the sixth floor thatthe respondent was discharging active union members.Several of thegirls told Mrs. Courtner that she "had it coming next."As she pre-pared to leave for the day, Mrs. Courtner asked Mrs. Stubblefield, thefloorlady on the sixth floor, at what time she could come to work inthe morning and was told, "You are not to come in any more."Mrs.Courtner said, "I guess I had better get my things then," and Mrs. Stub-blefield replied, "That is right."No further conversation took place.The respondent rehired Mrs. Courtney on September 15, 1937."Queen's Millinery Company was a member of the Council but was dropped frommembershipat a date not indicated in the record.233031-41-yol.2043 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing Mrs. Stubblefield claimed that Mrs. Courtner wasdischarged because her work was not neat and would have to be doneover and because she did not produce enough hats. She claimed thatthere was not enough work to keep all the women working and thatshe selectedMrs. Courtner to be dismissed because her work wasunsatisfactory.Mrs. Stublefield, who had been working as a supervisory employeefor the respondent for over 2 years, claimed that Mrs. Courtner'sfaults had existed all that time. She stated that she was not certainwhen she first reported this unsatisfactory work to Fox but believedthat it was soon after she came to work for the respondent. Thetestimony of Fox makes no mention of any complaints of this naturefrom Mrs. Stubblefield.Mrs. Stubblefield admitted that she did notknow how many of Mrs. Courtner's hats came back to be redone,and that she never checked whose work came back.Mrs. Houseman,the inspector on the sixth floor, who was called as a witness by therespondent, made no claim that she ever took any hats back to Mrs.Courtner to be redone and admitted that Mrs. Courtner "was anaverage worker."Mrs. Courtner testified that she was never told thather work was unsatisfactory.There is no credible proof to establishthatMrs. Courtner did not produce enough hats.Mrs. Courtnertestified that she was the third fastest trimmer on the sixth floor;that she trimmed from 70 to 100 hats per day and had done as manyas 110 on occasion.Mrs. Stubblefield admitted that the trimmingof 65 to 100 hats is a good clay's work.When questioned concerningMrs. Courtner's claim to be the third fastest worker Mrs. Stubble-field evaded a direct reply but she did not dispute the claim andadmitted that the. office records would show the number of hatsproduced.The respondent did not produce these records and, there-fore,we accept Mrs. Courtner's testimony that she was not a slowworker but was in fact one of the fastest in the factory.Fox made no claim concerning any deficiencies in her work ' andoffered no explanation for her discharge. Since the respondent re-hired this employee on September 15, 1937,50 it is apparent that shewas in fact a satisfactory worker and we must reject Mrs. Stubble-field's claim regarding the unsatisfactory quality of her work.We. are of the opinion that Mrs. Courtner was not discharged forthe reasons assigned by the respondent.From the time of her discharge until the last week in July 1937,Mrs. Courtner worked for 9 days for a millinery manufacturer nota member of the Council. At the end of July she was hired by amember of the Council and worked 3 weeks until she went out onstrike on August 14, 1937. She commenced working for the respond-60Fog told her on this occasion that he seemed to have all the slow workers in Dallas. FOX-COF'FEY'-EDGE MILLINERY COMPANY, INC.663ent on September 15, 1937, and was employed by it at the time ofthe hearing.At the time of her discharge at the beginning of thebusy season Mrs. Courtlier was earning $12 to $13 per week on apiece-work basis.It is apparent, however, that during the heightof the busy season she had earned considerably more than this sum.Between the date of her discharge and September 15, 1937, the dateon which she was reinstated by the respondent, she earned approxi-mately $55.To summarize, the four employees under consideration were activeadherents of the Union and their activity was known and resentedby the respondent.51No other employees were discharged at thattime.They all worked on the sixth floor of the respondent's factorywhich was the section of the building where the Union had madethe most progress in organizing the employees.The discharges oc-curred at the beginning of the busy season despite the relative scarcityof experienced millinery workers in Dallas at such season.All fouremployees were experienced workers with service records of from6 to 8 years.The reasons advanced by the respondent for their dis-charges were patent excuses such as might be readily exhumed frompractically any employee's past work record in order to justify adiscriminatory discharge.Upon all the evidence we find that therespondent discharged Mrs. Theda Sledge on January 28, 1937, MissMossie Crofford on January 29, 1937, Mrs. Billie Roberts and Mrs.Naomi Courtner on February 1, 1937, because of their unionmembership and activities.We find that by the discharge of the above-named employees andthe refusal to reinstate all of them except Mrs. Naomi Courtney, therespondent has discriminated in regard to hire and tenure of employ-ment thereby discouraging membership in the Union.We furtherfind that by such acts of discrimination the respondent has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.D. The alleged re fusal to bargainThe complaint alleges that the respondent refused to bargain col-lectively with the Union.The Trial Examiner found that the Uniondid not represent a majority of the employees in an appropriate uniton August 14 and 16, 1937, and that there was no refusal to bargainwithin the meaning of Section 8 (5) of the Act. The Union filed noexceptions to this finding.We have examined the evidence relatingto the majority representation issue and agree with the Trial Ex-11One of the respondent's employees who was not at work at the time of these dischargessubsequently returned to work and asked Fox "where the other girls were."He replied,"I was sorry that I had to let those girls go because they were misinformed" and addedthat they would never be employed by the respondent again.He did not mentionanything to her about their work being unsatisfactory. Fox did not deny these statements. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDaminer's finding.Accordingly, the allegations of the complaint withrespect to the respondent's failure to bargain with the Union will bedismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in'Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the freeflow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.We will require it to cease blacklisting union members by usingthe facilities of the Dallas Millinery Council or by any other means.We will also require the respondent to offer immediate and full rein-statement to Oscar L. Cantrell, Mingo Scott, Mrs. Theda Sledge, MissMossie Crofford, and Mrs. Billie Roberts, without prejudice to theirseniority or other rights and privileges, and further to make thenwhole for any loss of pay suffered by reason of their respective dis-charges by payment to each of them of a sum of money equal to theamount which he normally would have earned as wages from the dateof his discharge to the date of the offer of reinstatement, less his netearnings 52 during said period.Mrs. Naomi Courtlier was voluntarilyreinstated by the respondent on September 15, 1937, and an order forher reinstatement is therefore not necessary, we shall, however, orderthe respondent to make her whole for any loss of pay she has sufferedby reason of her discharge by payment to her of a sum of moneyequal to the amount which she normally would have earned as wagesfrom the date of her discharge to September 15, 1937, the date onwhich she was reinstated by the respondent, less her net earnings 53during said period.saBy"net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his un-lawful discharge and the consequent necessity of his seeking employment elsewhere. See]hatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners,ofAmerica,Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B.440.Moniesreceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings,but as provided below in the Order,shall bededucted from the sum due the employee.and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county,municipal,or other governmentor governments which supplied the funds for said work-relief projects.53 See footnote 52,supra. IIIlil;haFOX-COFFEY-EDDG-EMILLINERY COMPANY, INC.665VI. THE QUESTION CONCERNING REPRESENTATIONAs we have heretofore stated, on August 12, 1937, the Union wroteto the respondent requesting exclusive recognition and collective bar-gaining.On August. 13, 1937, the respondent replied requesting proofof the Union's claim to majority representation. 'On August 17, 1937,the Union filed a petition with the Board alleging that a question hadarisen concerning the representation of employees of the respondentin an appropriate unit.On September 27, 1937, the respondent filedan answer to this petition in which it denied,inter alia,that the Unionrepresented a majority of the employees in the alleged appropriateunit.We find that a question has arisen concerning the representation ofemployees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead and has led to labor disputes burdening and obstructingcommerce and the free flow of commerce.VIII. THE APPROPRIATE UNITThe petition alleges that all production employees, includingblockers, cutters (by hand and machine), operators, trimmers, andmakers," constitute an appropriate bargaining unit.The respondent concedes that the production employees are anappropriate unit but claims that the term "Production employees"includes "everybody who has a part in the preparation of a hat fromthe time it starts until the time it goes out." In accordance with itsdefinition it seeks to include within the appropriate unit, in additionto those set forth in the petition, the foremen and floorladies, the de-signers, "the girls who press the trims before they are put on the hat,"and the order fillers.The employees in the last two groups are desig-nated on the respondent's pay rolls in the group of "miscellaneousemployees."The foremen and floorladies are in a supervisory capacity over theproduction workers and recommend the hiring and discharging ofemployees.The Union contended that the supervisory help should54The term"maker"refers to employees on the fifth floor of the respondent's factorywho perform all of the operations in production of the hat except blocking.They arelisted on the respondent's pay roll,along with those on the sixth floor who do onlytrimming,under the classification,"trimmer." 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe excluded from the unit. In accordance with our usual practice,they will be excluded from the appropriate unit.55The designers are engaged in the creation of original ideas for thestyling of the hats.A sample or "original" of each creation is madeeither by the designer, or by an operator whom she directs in theproduction.The trimmers and makers then copy the samples. Thesample is never sold to customers.While the designers do not appearto have any supervisory duties or any power in connection with thehire and discharge of employees, they do give instructions to theother employees and help them if there is any difficulty in the work.At the time of the hearing the respondent had two full-time design-ers.Both were paid a weekly salary which was considerably higherthan either the wages or the piece-work earnings of the employeeswithin the unit alleged by the Union to be appropriate.Their posi-tions appear to be such that they were not subject to lay-offs duringfluctuations in work as are most of the production employees.Anexamination of their testimony indicates that they have no real com-munity of interest with the regular production employees.Underthe circumstances we find that the full-time designers are not normalproduction workers and should be excluded from the appropriateunit.Two employees, Alma Nanny and Nola Daum, were listed as trim-mers 56 on the respondent's pay rolls but testified that they also didsome designing.The record does. not indicate what proportion oftheir time is spent in each occupation.Their testimony does notreveal whether their earnings were calculated on a salary basis asdesigners or on a piece-work basis as makers. Since at least part ofthe work donee by these two employees is regular production worksimilar to that performed by employees within the appropriate unitand the respondent's pay roll lists them as trimmers we see no reasonfor excluding them from the appropriate unit.The parties disagreed over the inclusion of some of the employeeslisted on the respondent's pay roll under, the general classification of"miscellaneous, including floor girls, order fillers, etc., and sales."The respondent's pay roll of August 14, 1937, lists 11 employees underthis heading but does not indicate the position held by each.TheUnion indicated its desire to exclude, "clerical help in the factory,"55Ann Jones,an employee listed as a "cutter" on the respondent's pay rolls,was claimedby several employees to have occasional supervisory duties in the absence of the floorlady.The testimonyof Miss Jones and the respondent's officers indicates that she had no suchauthority.Even if she did have these occasional supervisory duties it is apparent thatthe major part of her duties consisted of ordinary production work and, therefore, shewill not be excluded from the unit.'Since these employees worked on the fifth floor they are "makers."See footnote54, supra. FOX-COFFEY-EDGE MILLINERY COMPANY, INC.667"order fillers," "errand people,"57and "floorhelp" and "salesladies";thus apparently intending to exclude all of the persons within this"miscellaneous"class.The respondent contended that "the girls whopress ribbons" and "the order filler" should be included in the unit asproduction workers.We shall now consider the duties of each of these employees classi-fied as "miscellaneous" in order to determine what part, if any, eachtakes in the production process.The first 58 of the employeesclassi-fied as "miscellaneous" testified that at the time the petition was filedshe was employed at blocking hats on the hot block after they weretrimmed and then pressing them.Apparently this is a necessary partof the production of the hat without whichthe hat is not complete.We find, therefore, that this position, the exact name of which is notindicated in the record, should be included within the unit.The second employee 50 classifiedas "miscellaneous" testified thather duties consisted of distributing the "originals" to the women,helping cut the trims and pressing the ribbons.While most of herwork was of the non-production type, her duties in cutting trims, anoperation that was necessary before they could be placed upon thehat, is in fact part of the production process. Some of the respond-ent's employment lists classify this individual under the title of "as-sistant cutter" and we shall so designate her.Under the circum-stances we believe that "assistant cutters" are production employeesand should be included within the appropriate unit and we so find.The third 60 and fourth 61 persons classified as "miscellaneous" were"errand girls"62 inthe factory.The record indicates that they wereengaged entirely in the distribution of work to the production em-ployees.They take no part in' any of the processes in themanufac-ture of the hat or any part thereof. They are not strictly productionemployees and will, therefore, be excluded from the unit.The fifth 63 and eighth 84 employees classifiedas "miscellaneous" werereferredto as the "order fillers."After the hat is completed and has67The respondent contends that it has no persons,in its employ designated as "errandgirls,"yet one of its employment lists indicates that some of its employees were sodesignated and for convenience in reference we shall adopt this designation.Doris Sikes.ssBeulah Martin.w Mary Milton(also designated as Mary Melton)did not appear at the hearing. Sheis designated on two of the respondent's employment lists as "Errand."11Lucille Owens.0 Seefootnote57,supra.11Christine Broxon.a This employee,Hilda Milligan,left the employ of the respondent on September 29,1937,and did not appear at the hearing.The respondent's employment lists designateher as a "packer"prior to August14, 1937,and as an"order filler"on and after thatdate.While one of the respondent's employees thought that Miss Milligan did "generalwork in the stock room" and cut some trims, her testimony indicates that she was uncer-ta'inas to the exact nature of the work.Under the circumstances we will classify herposition as"order filler." 668DECISIONSOF NATIONALLABOR RELATIONS BOARDpassed all inspections it is sent to the "order filler" who has the listof hats that have been ordered by customers. She selects the hats tofill the order and sends them to the basement to be packed for ship-ping.It is apparent that the "order fillers" have no part in the pro=duction process, which has been completed prior to the delivery of hatsto them, and we will, therefore, exclude them from the appropriateunit.The sixth employee 65 classified as "miscellaneous" whom we shallrefer to as the "ticketer" was engaged in making up work tickets inthe factory.There is no evidence indicating that her duties were inany way connected with the production of hats and we will, therefore,exclude this position from the unit.The remaining employees classified as "miscellaneous" are salesgirls.Both the Union and the respondent indicated their desire to excludethis group of employees from the unit. Both parties also agreed thatthe shipping department and the office employees should be excludedfrom the unit.We shall exclude the salesgirls, shipping-departmentemployees, and office employees from the appropriate unit.Apparently through inadvertence the name of the "inspector" vasomitted from the classification of "miscellaneous" employees on thepay roll of August 14, 1937.The record indicates that she was em-ployed on that date and her name is included in this classification onother pay rolls.The inspector inspects the hats after they have beentrimmed. If there are any errors she takes the hat back to the trim-mer to be corrected.The inspector is not a production worker.66Weshall exclude the position of inspector from the unit.We find that all production employees, including blockers, cutters(by hand and machine), operators, trimmers, makers, part-time de-signers who are also engaged in production work, the women who workon hot blocks, and the assistant cutters, excluding foremen and floor-ladies, full-time designers, errand girls, order fillers, ticketers, sales-girls, the shipping department, the office employees, and inspectors,constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the respondent the fullbenefit of their rights to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESIn view of the facts set forth in Section III, subdivision D, above,we find that the question which has arisen concerning representation85 This employee, Mae Granberry, did not appear at the bearing.e°SeeMatter of International Nickel Company,Inc.andSquare Deal LodgeNo. 40,Amalgamated Association of Iron, Steel and Tin Workers of North America,through SteelWorkers Organizing Committee, 7 N.L. R. B. 46; andMatter of Keystone ManufacturingCompanyandUnited Toy and Novelty Workers Local Industrial Union No.538of theC. I. 0., 7 N.L. R. B. 172. .FOX-COFFEY-E'DG'EMILLINERY COMPANY, INC.669of employees of the respondent can best be resolved by a secret ballot.We shall accordingly direct that an election by secret ballot be held.67Since the respondent has, by engaging in various unfair labor prac-tices, interfered with the exercise by its employees of the rights guar-anteed them by the Act, we shall not now set the date for the election.We shall hold the election, however, upon receipt of information fromthe Regional Director that the circumstances permit a free choice ofrepresentatives unaffected by the respondent's unlawful acts.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Hatters, Cap and Millinery Workers' International Union,Local 57, is a labor organization within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Oscar L. Cantrell, Mingo Scott, Mrs. Theda Sledge, MissMossie Crofford, Mrs. Billie Roberts, and Mrs. Naomi Courtner, there-by discouraging membership in the Union, the respondent has en-gaged in and is engaging in unfair labor practices within the meaningof Section 8 (3) of the Act.3.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of the respondent's employees within the meaning-of Section9 (c) and Section 2 (6) and (7) of the Act.7.All production employees of the respondent including blockers,cutters (by hand and machine), operators, trimmers, makers, part-time designers who are also engaged in production work, the womenwho work on the hot blocks, and the assistant cutters, excluding fore-men and floorladies, full-time designers, errand girls, order fillers,ticketers, salesgirls, the shipping department, the office employees, andinspectors, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.G7MatterofArmour1CompanyandUnited Packinghouse Workers, Local IndustrialUnion No.13 of PackinghouseWorkers Organizing Committee,affiliatedwith C. I. 0.,13 N. L. R. B. 567 ;Matter of The Cudahy Packing CompanyandUnitedPackinghouseWorkers ofAmerica, LocalNo.21, of the Packinghouse Workers OrganizingCommittee,affiliatedwith the Congressof IndustrialOrganizations,13 N. L. R.B. 526. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the, respondent,Fox-Coffey-Edge Millinery Company, Inc., Dallas, Texas, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Hatters, Cap and Milli-nery Workers' International Union, Local 57, or any other labor organ-ization of its employees, by discriminating in regard to hire or tenureof employment or any tern or condition of employment because ofmembership in or activity in behalf of United Hatters, Cap and Mil-lineryWorkers' International Union, Local 57, or any other labororganization ;(b)Blacklisting union members by using the facilities of the DallasMillinery Council or by any other means;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining ' or 'other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Oscar L. Cantrell, Mingo Scott, Mrs. Theda Sledge,Miss Mossie Crofford, and Mrs. Billie Roberts immediate and fullreinstatement to their former positions without prejudice to theirseniority or other rights and privileges;(b)Make whole Oscar L. Cantrell, Mingo Scott, Mrs. Theda Sledge,Miss Mossie Crofford, and Mrs. Billie Roberts for any loss of paythey have suffered by reason of their respective discharges, by paymentto each of them, respectively, of a sum of money equal to that whichhe would normally have earned as wages from the date of his dischargeto the date of the offer of reinstatement, less his net earnings duringsuch period; deducting, however, from the amount otherwise due toeach of the said employees, monies received by said employee duringsaid period for work performed upon Federal, State, county, munici-pal, or other work-relief projects, and pay over the amount so deductedto the appropriate fiscal agency of the Federal, State, county,. munici-pal, or other government or governments which supplied the funds forsuch work-relief projects;(c)Make whole Mrs. Naomi Courtner for any loss of pay she mayhave suffered by reason of her discharge by payment to her of a sumof money equal to that which she would normally have earned,as,wages FOX-COFFEY-EDGE MILLINERY COMPANY, I-c.671from the date of her discharge to September 15, 1937, the date onwhich she was reinstated by the respondent, less her net earningsduring said period; deducting, however, from the amount otherwisedue to the said employee, monies received by her during said periodfor work performed upon Federal, State, county, municipal, or other-work-relief projects, and pay over the amount so deducted to theappropriate fiscal agency of the Federal, State, county, municipal, orother government or governments which supplied the funds for saidwork-relief projects;(d)Post immediately in conspicuous places throughout its factory,and maintain for a period of at least sixty (60) consecutive days fromthe date of said posting, notices to its employees stating that therespondent will cease and desist in the manner set forth in 1 (a), (b),and (c), that it will take the affirmative action set forthin 2 (a), (b),and (c) of this Order, that its employees are free to becomeor remainmembers of United Hatters, Cap and Millinery Workers' InternationalUnion, Local 57, and that it will not discriminate against any employeebecause of membership or activity in thatorganization;(e)Notify the Regional Director for the Sixteenth Region inwriting within ten (10), days from the date of this Order what stepsthe respondent has taken to comply herewith.IT ISFURTHER ORDEREDthat the complaint be,and it hereby is,dis-missed in so far as it alleges that the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (1) of the Act, by participating in the activities of the Dallas OpenShop Association and the Dallas Chamber of Commerce.AND ITIS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (5) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Fox-Coffey-Edge Millinery Company, Inc., Dallas, Texas, anelection by secret ballot shall be conducted at such time as the Boardshall hereafter direct, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all production 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the respondent, including blockers, cutters (by hand andmachine), operators, trinuners, makers, part-time designers who arealso engaged in production work, the women who work on the hotblocks, and the assistant cutters, employed by said respondent duringa pay-roll period which the Board shall in the future specify, includ-ing employees who did not work during such pay-roll period. becausethey were ill or on vacation and excluding foremen and floorladies,full-time designers, errand girls, order fillers, ticketers, salesgirls, theshipping department, the office employees, and inspectors, and exclud-ing also those employees who have after the eligibility date quit orbeen discharged for cause, to determine whether or not they desireto be represented by United Hatters, Cap and Millinery Workers'InternationalUnion,Local 57, for the purposes of collectivebargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision, Order, and Direction of Election.